Citation Nr: 9927775	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  99-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record fails to show that the veteran 
suffers from even mild symptoms of an active duodenal ulcer.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected duodenal ulcer.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Service medical records show that the veteran was treated 
during service for chronic peptic ulcer of the duodenum.  A 
VA examination in March 1949 showed the veteran had a peptic 
ulcer.  X-rays at the time confirmed the diagnosis.  Service 
connection for peptic ulcer disability was granted in rating 
decision of March 1949, evaluated as noncompensable from 
January 4, 1947, and 20 percent disabling from March 7, 1949.  
Based on an April 1954 VA examination which showed no active 
duodenal ulcer, the RO reduced the rating to a 
noncompensable, effective from July 7, 1954, in a May 1954 
rating decision.  The noncompensable evaluation has remained 
in effect since that time.

At a VA examination in February 1997 the examiner noted that 
the veteran had had multiple clinic visits for 
gastrointestinal distress over the past couple of years.  It 
was noted that an upper gastrointestinal study in 1994 was 
read as negative and that a gastrointestinal specialist in 
May 1996 noted that the veteran had irritable bowel syndrome 
based on his history of intermittent abdominal discomfort.  
Further, it was noted that a colonoscopy in September 1996 
showed an adenomatous polyp in the ascending colon and a 
hyperplastic polyp in the sigmoid colon; polypectomies were 
done at that time.  Physical examination showed that the 
veteran's current weight was 168 pounds.  His weight in 
January 1996 was 165 pounds.  The veteran had no history of 
weight loss.  The veteran reported no history of bloody 
stools or hematemesis.  He indicated that the pain was mostly 
located in the epigastric area and described no real pattern 
of pain.  The veteran appeared in no acute distress.  
Examination of the abdomen showed no discoloration, 
distention or deformity.  On auscultation there were positive 
bowel sounds in all four quadrants of the abdomen.  
Percussion showed no organomegaly.  On palpation, the abdomen 
was soft and non tender.  The diagnosis was irritable bowel 
syndrome and it was noted that he was symptomatic with no 
functional impairment.

The current appeal stems from a claim for an increased rating 
dated in July 1998.  An undated VA outpatient treatment 
record, of treatment of the veteran when he was 70 years old, 
noted no ulcer.  A VA treatment record dated in September 
1997 shows that the veteran complained of epigastric pain and 
discomfort on and off.  The pain occurred usually before 
meals and was relieved with Maalox.  There was no nausea, 
vomiting or melena.  The veteran's bowels were regular.  
There was no diagnosis of an ulcer or a gastrointestinal 
disorder.  Additional VA records dated in October 1997 and 
February 1998 also note that the veteran had no ulcer.

The report of a VA examination in October 1998 shows that the 
veteran was diagnosed as having an ulcer in 1946 and had not 
had any surgery for that disorder.  The veteran reported that 
he currently had trouble with stomach pain which sometimes 
was severe.  He further reported that he was unable to eat 
things that he used to eat, but he was unable to provide any 
specific information in this regard.  The veteran's current 
weight was 161 pounds and it was noted that his weight in 
1997 was 164 pounds.  The veteran reported occasional 
constipation and denied blood in his stool.  He also reported 
occasional nausea and vomiting but was unable to specify how 
much nausea and vomiting.  He currently was taking Maalox and 
Lansoprazole for his stomach problems.  Physical examination 
showed that the veteran appeared to be in no distress.  He 
had good capillary refill of his fingernails.  All mucous 
membranes were pink and moist and there were no obvious signs 
of anemia.  Bowel sounds were present.  The veteran 
complained of some pain on palpation over the lower middle 
abdominal region.  An upper gastrointestinal series showed no 
obstruction to the flow of barium through the esophagus and 
into the stomach.  Esophageal motility and esophageal mucosa 
were grossly normal.  No hiatal hernia or gastroesophageal 
reflux was identified.  The gastric mucosa was normal.  No 
masses or lesions were identified in the stomach.  There was 
no obstruction to the flow of barium through the pylorus and 
into the duodenum.  The duodenal mucosa and duodenal 
peristalsis were normal.  There were no masses, strictures or 
lesions identified in the duodenum.  The impression was a 
normal upper gastrointestinal examination.

Pursuant to Diagnostic Code 7305, a 10 percent rating is 
warranted for mild duodenal ulcer, with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted for 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Although the veteran has indicated that he experiences 
stomach pains, occasional constipation, and occasional nausea 
and vomiting associated with his duodenal ulcer disability 
and his complaints are documented in the medical evidence, 
the veteran is not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, at 494 (1992).  
The October 1998 VA examination, which included an upper 
gastrointestinal study, showed no ulcer disease, the VA 
treatment records do not relate the veteran's complaints to 
ulcer disease and there is no other medical evidence of 
active duodenal ulcer disease in recent years.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable rating 
for duodenal ulcer disability. 





ORDER

Entitlement to a compensable rating for duodenal ulcer 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

